Citation Nr: 1634058	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  12-25 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating for bilateral hearing loss from April 1, 2010 to March 14, 2013, and in excess of 10 percent from March 14, 2013 to April 21, 2014.

2.  Entitlement to an initial rating for bilateral hearing loss in excess of 40 percent from April 21, 2014, forward.

3.  Whether new and material evidence has been received to reopen service connection for rashes.

4.  Entitlement to service connection for a skin disability (claimed as rashes of the arms, legs, back, and hips), as due to exposure to herbicides including Agent Orange.

5.  Entitlement to service connection for a lumbar spine disorder (a back disability).

6.  Entitlement to service connection for a cervical spine disorder (a neck disability).

7.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus.

8.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

9.  Entitlement to service connection for renal dysfunction (a kidney disability), to include as secondary to service-connected diabetes mellitus.

10.  Entitlement to service connection for a heart disorder other than hypertension, to include as secondary to service-connected diabetes mellitus and/or as due to exposure to herbicides including Agent Orange.

11.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010, December 2010, and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" (VBMS) and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The December 2010 rating decision (on appeal) granted service connection and assigned a zero percent (noncompensable) initial rating, effective April 1, 2010, for bilateral hearing loss.  A December 2014 rating decision assigned a 10 percent rating, effective for the period from March 14, 2013 to April 21, 2014, and assigned a 40 percent rating, effective from April 21, 2014, forward, for the service-connected bilateral hearing loss, creating a "staged" initial disability rating.  Although a higher initial disability rating has been assigned for the bilateral hearing loss for part of the rating period on appeal, the bilateral hearing loss rating issue remains in appellate status because the maximum rating has not been assigned for any period.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Pursuant to a June 2014 Notice of Disagreement, the Veteran was provided a Statement of the Case in December 2014 regarding the issue of entitlement to restoration of a 20 percent disability rating for diabetes mellitus, type II, to include consideration of whether the reduction to 10 percent, effective June 21, 2014, was proper.  The Veteran did not perfect the appeal with a timely Substantive Appeal for entitlement to restoration of a 20 percent disability rating for diabetes mellitus, type II, to include consideration of whether the reduction to 10 percent, effective June 21, 2014, was proper; therefore, that issue is not in appellate status, and is not before the Board. 

The issue of an initial rating for bilateral hearing loss in excess of 40 percent from April 21, 2014, forward, the issues of service connection for a skin disability, a lumbar spine disability, a cervical spine disability, a bilateral lower extremity neurological disability, and hypertension, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From April 1, 2010 to March 14, 2013, audiometric and speech recognition testing has revealed, at worst, Level II hearing acuity in the right ear and Level II hearing acuity in the left ear.

2.  From March 14, 2013 to April 21, 2014, audiometric and speech recognition testing has revealed, at worst, Level II hearing acuity in the right ear and Level VI hearing acuity in the left ear.

3.  An unappealed February 2003 rating decision, in pertinent part, denied service connection for rashes of the arms and legs, on the basis that there was no current skin disability.

4.  The Veteran did not appeal the February 2003 rating decision denying service connection for rashes of the arms and legs after being notified of appellate rights, and no additional evidence was received prior to the expiration of the one year appeal period.

5.  The evidence received since the February 2003 rating decision is neither cumulative nor redundant and addresses the grounds of the prior final denial of service connection for rashes, namely, a current diagnosis, so raises the possibility of substantiating the claim of service connection for a skin disability.

6.  The Veteran did not have, nor has he had at any time proximate to, or during the course of this appeal, a current diagnosis of a renal (kidney) disability or a heart disability other than hypertension.


CONCLUSIONS OF LAW

1.  From April 1, 2010 to March 14, 2013, the criteria for an initial compensable rating for bilateral hearing loss have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86, 4.87 (2015).

2.  From March 14, 2013 to April 21, 2014, the criteria for an initial rating for bilateral hearing loss in excess of 10 percent disabling have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86, 4.87 (2015).

3.  The February 2003 rating decision denying service connection for rashes of the arms and legs became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

4.  New and material evidence has been received to reopen service connection for a skin disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The criteria for service connection for a renal (kidney) disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

6.  The criteria for service connection for a heart disorder other than hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the appeal for a higher initial rating for bilateral hearing loss, because it is an appeal that arises from the Veteran's disagreement with the initial rating following the grant of service connection for bilateral hearing loss, no additional notice is required.  Under these circumstances, since the claim for service connection was granted, there are no further notice requirements under the law with regard to this issue.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

Concerning the appeals of service connection for a renal and heart disability, in a timely letter dated in July 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claim for service connection for a renal and heart disability on a secondary basis, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The July 2010 letter also included provisions for disability ratings and for the effective date of the claim.

VA also satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the electronic file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, and lay statements.

The Veteran underwent VA examinations in August 2010 and March 2013 to assist in determining the current severity of the service-connected bilateral hearing loss.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue adjudicated below.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes related to the service-connected bilateral hearing loss.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, under Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), VA examiners are required to address the functional effects, including the effects on occupational and daily functioning, of a veteran's hearing loss.  The VA examiner at the August 2010 and March 2013 audiometric examinations addressed the effect of the Veteran's hearing loss on occupational and daily activities, specifically noting the Veteran's report of decreased hearing described as difficulty understanding conversational speech in certain environments, such as while speaking to his congregation as a pastor.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of a higher initial rating for bilateral hearing loss (for the appeal period from April 1, 2010 to April 14, 2014) has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was also afforded an opportunity for a VA medical examination in connection with the claim for service connection for a heart disorder in August 2010.  38 C.F.R. § 3.159(c)(4) (2015).  The Board finds that the August 2010 VA heart examination is adequate with regard to the claim for service connection for a heart disorder.  The opinion rendered in the August 2010 VA examination pertaining to the heart considers all the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for a heart disorder has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically addressing the claimed renal condition; however, the Board finds that a VA examination is not necessary in order to decide the matter because there is already competent lay and medical evidence to decide the claim.  The lay and medical evidence establishes no current disability or persistent or recurring symptoms of a renal disability.  

In this case, because the weight of the evidence, which includes the Veteran's own statements regarding the lack of recurrent renal/kidney symptomatology or of persistent symptoms of a kidney condition, demonstrates that the Veteran does not have a current renal disorder, there is no duty to provide a VA medical examination.  Thus, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a renal (kidney) disability.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, the holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim (service connection for a renal disability).  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

The Court has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the May 2015 Videoconference Board hearing, the undersigned Veterans Law Judge identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to the cause, onset, and severity of the Veteran's disabilities.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues adjudicated herein.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeals.

The application to reopen service connection for rashes has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein (reopening of service connection for a skin disability), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The issue of service connection for a skin disability, which is reopened in the decision herein, is Remanded below for further development.

Initial Disability Rating for Bilateral Hearing Loss from April 1, 2010 to March 14, 2013, and from March 14, 2013 to April 21, 2014

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue as an appeal for a higher evaluation of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  

The Board has reviewed all the evidence in the Veteran's electronic file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is in receipt of a noncompensable (0 percent) disability rating for the service-connected bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100, from April 1, 2010 to March 14, 2013, a 10 percent disability rating from March 14, 2013 to April 21, 2014, and a 40 percent disability rating from April 21, 2014, forward.  The Veteran is seeking a higher (compensable) initial rating for bilateral hearing loss for the entire initial rating period on appeal.  The appeal period from April 1, 2010 to April 21, 2014 is adjudicated herein; the appeal period from April 21, 2014, forward is addressed in the Remand section below.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

Ratings for bilateral defective hearing range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz or Hz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIA will also be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

The most relevant evidence for this claim consists of the Veteran's lay statements and VA examination reports.  The VA examination reports include more specifically measured audiometric test scores and speech recognition test scores; therefore, the VA examination test results are more probative evidence for rating bilateral hearing loss than general statements regarding difficulty hearing or general characterizations as to the level of hearing or hearing loss.  

The Board finds that the weight of the competent and probative lay and medical evidence demonstrates that a higher initial rating for bilateral hearing loss is not warranted for any period on appeal (from April 1, 2010 to April 21, 2014).  At a VA audiology examination in August 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
35
75
85
90
71
LEFT
40
65
75
85
66

Speech audiometry revealed speech recognition ability of 92 percent, bilaterally.  Applying the August 2010 findings to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level II hearing loss in the left ear, which warrants a noncompensable (0 percent) rating under Table VII.  38 C.F.R. § 4.85. 

The provisions of 38 C.F.R. § 4.86(a) (exceptional patterns of hearing impairment) do not apply during this appeal period (from April 1, 2010 to March 14, 2013) as the audiometric results of the August 2010 VA audiometric examination did not show pure tone thresholds of loss of 55 decibels or greater in the four relevant frequencies for the Veteran's ears.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as both ears are not shown to manifest 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hz.

The Veteran underwent another VA audiology examination in March 2013.  At the March 2013 VA audiology examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
40
70
75
90
69
LEFT
40
75
85
95
74

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 72 percent in the left ear.  Applying the March 2013 findings to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level VI hearing loss in the left ear, which warrants a 10 percent rating under Table VII.  38 C.F.R. § 4.85. 

The provisions of 38 C.F.R. § 4.86(a) (exceptional patterns of hearing impairment) do not apply during this appeal period (from March 14, 2013 to April 21, 2014) as the audiometric results of the March 2013 VA audiometric examination did not show pure tone thresholds of loss of 55 decibels or greater in the four relevant frequencies for the Veteran's ears.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as both ears are not shown to manifest 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hz.

In this case, the Veteran has reported the effects of his hearing loss on daily functioning.  Specifically, during the August 2010 and March 2013 VA examinations, the Veteran reported that the hearing loss interferes with hearing, and that the Veteran has difficulty understanding conversational speech in certain environments, such as while speaking to his congregation as a pastor.  This description of the Veteran's hearing loss must be considered in conjunction with the clinical evidence of record, as well as the pertinent rating criteria.  The VA examination reports of record include thorough hearing examinations.  While the Veteran has reported difficulty with hearing, particularly during conversations in certain environments, which he reports has impacted daily functioning, the percentage, bilaterally, of speech recognition reflects high speech discrimination ability, particularly in the August 2010 VA examination report.  

The Board acknowledges the Veteran's general belief that the current hearing impairment warrants a higher initial disability rating, the general contentions that the VA examination results are inconsistent with the severity of the bilateral hearing loss, and the reports of the impact of hearing loss on his daily life, including that understanding conversations in certain environments are more challenging than understanding speech in a quiet examiner's room.  After consideration of such contentions, the Board finds that the more probative evidence regarding the severity of hearing impairment consists of the specifically measured pure tone threshold average and speech discrimination test results, as reported in the VA examination reports by examiners who also recorded the Veteran's complaints. 

The audiometric examinations during each (staged) rating period (from April 1, 2010 to March 14, 2013, and from March 14, 2013 to April 21, 2014) show that the bilateral hearing loss does not warrant a higher initial rating for any period on appeal (from April 1, 2010 to April 21, 2014).  The most probative evidence as to the nature and severity of the Veteran's hearing loss are the audiometric findings and speech recognition test results, in combination, which reveal that the hearing loss does not warrant higher initial ratings for any appeal period.  Notwithstanding the general assertion that the test measures do not capture the actual severity of the hearing loss, there is no other competent evidence of record that indicates or suggests that the Veteran's measurable hearing loss is worse than has been demonstrated in the VA examination reports.  

The Board recognizes that the Veteran's hearing loss interferes with hearing in conversations and makes hearing in certain environments more difficult; however, the weight of the evidence does not demonstrate that the hearing loss disability is worse than has been recorded at the VA examinations, or that the hearing loss has functionally affected the Veteran more severely than has been discussed in the record and addressed by a medical professional.  There is no evidence of record, nor has the Veteran ever asserted, that his hearing loss has caused him to miss work or that his earning capacity has been affected.  The Veteran has not shown that he is functionally unable to communicate with others as a result of the additional difficulty in hearing during conversations in certain environments.  The Board concludes that the audiometric and speech recognition evidence is of great probative value, and that the Veteran's allegations regarding the severity of his hearing loss and functional impairment consistent with the service-connected bilateral hearing loss do not provide a basis for a higher initial rating during any (staged) period on appeal (from April 1, 2010 to April 21, 2014).  

As such, the evidence of record supports the conclusion that the criteria for a higher initial (compensable) rating from April 1, 2010 to March 14, 2013, and in excess of 10 percent from March 14, 2013 to April 21, 2014, are not met during any time within the initial rating period on appeal.  For these reasons, the Board finds that a compensable rating from April 1, 2010 to March 14, 2013, and a rating in excess of 10 percent from March 14, 2013 to April 21, 2014, for bilateral hearing loss is not warranted for any appeal period.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that all the symptomatology and impairment caused by the Veteran's service-connected bilateral hearing loss are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required for any period on appeal (from April 1, 2010 to April 21, 2014).  An audiology examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak, 21 Vet. App. 447.  In this regard, the August 2010 and March 2013 VA examination reports addressed the functional effects caused by the Veteran's bilateral hearing loss disability, noting general complaints of decreased hearing and having difficulty understanding conversational speech in certain environments.  Although the hearing loss affects the Veteran's daily life, VA treatment records and the Veteran's testimony during the May 2015 Videoconference Board hearing also indicate that the Veteran is prescribed hearing aids.

The schedular criteria are adequate to rate the Veteran's bilateral hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, which have not been shown during the appeal period adjudicated herein (from April 1, 2010 to April 21, 2014), and as measured by both audiology testing and speech recognition testing.  The Veteran's complaints involve diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In short, the Veteran does not have any symptoms or impairment from the service-connected bilateral hearing loss disability that is unusual or is different from those contemplated by the schedular rating criteria.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Also, the issue of a TDIU, which is another form of extraschedular rating with different criteria, is addressed in the Remand section below.

Reopening of Service Connection for a Skin Disability

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.

The Veteran seeks to reopen the previously denied claim of service connection for rashes.  The claim, initially filed in April 2002, was originally denied in a February 2003 rating decision.  The Veteran did not initiate an appeal of the decision denying service connection for rashes, and he also did not submit any new and material evidence with respect to these claims within the applicable one-year period.  See 38 C.F.R. §  3.156(b); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the rating decision (denying service connection for rashes) became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In the February 2003 rating decision, the RO, in pertinent part, denied service connection for rashes on the basis that there was no evidence of an actual diagnosis of any skin disorder or rash.  The pertinent evidence of record at the time of the February 2003 rating decision included the Veteran's claim and service treatment records.

Since the February 2003 rating decision, additional evidence has been received in the form of the Veteran's statements, particularly during the May 2015 Videoconference Board hearing, and VA treatment records.  The Veteran's statements and VA treatment records are new because they have not been previously submitted.

This evidence is also material because it pertains to the basis for the prior denial, that is, a current diagnosis of a skin disability, and raises a reasonable possibility of substantiating the claim.  Specifically, in an April 2006 VA treatment record, the Veteran complained of an itchy rash to the left shin area, which he reported was treated with Fluocinonide.  In addition, an August 2008 VA treatment record revealed the Veteran's complaint of a rash on his back at the beltline.  He reported that it flares up from time to time and also reported that he was told in the 1990s (by a VA health provider) that "it was agent orange."  He was assessed with eczematous areas of the lower back.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for a skin disability.  See 38 C.F.R. § 3.156(a).

Accordingly, the Board has determined that new and material evidence has been received to reopen service connection for a skin disability.  In arriving at the above conclusions with regard to the claim, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period after notice of the February 2003 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Nor have additional service records been received since the February 2003 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.  The reopened issue of service connection for a skin disability is addressed in the Remand section below.

Service Connection for a Renal (Kidney) Disability and a Heart Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163   (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is not currently diagnosed with any renal or heart disability.  Because the Veteran has no diagnosed renal or heart disability, it necessarily follows that there is no "chronic disease" under 38 C.F.R. § 3.309(a) for which the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service would be applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2015); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.

The Veteran contends that he has problems with his heart and kidneys, and has particularly complained of chest pain.  He has asserted that the symptoms are attributable to the service-connected diabetes mellitus and seeks service connection on this (secondary) basis.  Significantly, the Veteran has not identified any current kidney (renal) symptomatology.  After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of current renal and heart disabilities (other than hypertension).  

In June 2010, the Veteran underwent a stress test performed by a private cardiology physician.  Upon testing, the June 2010 private cardiology report revealed no ischemia, no stress-induced arrhythmias, and normal left ventricular systolic function.

The Veteran was afforded a VA examination of the heart in August 2010.  At that time, the Veteran reported that he has not been diagnosed with a heart problem that he knows of.  Referencing the June 2010 private stress test and based on the Veteran's own reports, the August 2010 VA examiner opined that the Veteran did not have a diagnosed heart condition since he had a normal heart examination in June 2010.  

In a July 2011 VA hypertension examination, the VA examiner indicated that the Veteran had normal renal function.  Private and VA treatment records are also absent for a diagnosis of a renal or heart disability (other than hypertension).  Particularly, in a November 2013 ultrasound, the right kidney was normal in size and shape, without evidence of mass or hydronephrosis.  Here, while the Veteran has competently and credibly complained of chest pain, there is no current heart "disability" other than hypertension (service connection for hypertension is addressed in the Remand section below).  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Although the Veteran has at least implicitly asserted that he experiences symptoms that are attributable to diagnosis of a heart disability, he is a lay person and, under the facts of this case, does not have the requisite medical expertise to diagnose a heart disability, or render an opinion as to the etiology of such symptoms claimed to be these.  In the present case, the Board finds heart disorders to be too medically complex to be diagnosable based solely on lay observation and testimony.  See 75 Fed. Reg. 53,202 (August 31, 2010) (stating examples of diagnosed IHD such as acute, sub-acute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  While the Veteran is competent to testify regarding such observable symptomatology as chest pain, an actual diagnosis of a heart disability is based on internal observations of the cardiovascular system, and specific clinical findings.  See Woehlart v. Nicholson, 
21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis).  The Veteran has also not reported a contemporaneous medical diagnosis by a competent source, and his symptoms have not later been supported by a diagnosis rendered by a medical professional.  Consequently, the Veteran's purported opinions relating the reported chest pain to a diagnosis of a heart disability are of no probative value.

In this case, the weight of the evidence is against finding a renal or heart disability at any point during the claim period, including prior to the filing of the claims for service connection.  For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have currently diagnosed renal or heart disabilities other than hypertension.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the appeals must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A higher (compensable) initial disability rating for bilateral hearing loss from April 1, 2010 to March 14, 2013, and in excess of 10 percent from March 14, 2013 to April 21, 2014, is denied.

As new and material evidence has been received, the appeal to reopen service connection for a skin disability is granted.

Service connection for a renal disability (claimed as renal dysfunction), to include as secondary to service-connected diabetes mellitus, is denied.

Service connection for a heart disability, to include as secondary to service-connected diabetes mellitus and/or as due to exposure to herbicides including Agent Orange, is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the appeals of an initial rating for bilateral hearing loss in excess of 40 percent from April 21, 2014, forward, service connection for a skin disability, a lumbar spine disability, a cervical spine disability, a bilateral lower extremity neurological disability, and hypertension, and a TDIU.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

Initial Rating for Bilateral Hearing Loss from April 21, 2014, Forward

The Veteran last underwent a VA audiology examination in June 2014.  Since that time, he has asserted that the service-connected bilateral hearing loss has worsened.  During the May 2015 Videoconference Board hearing, the Veteran explicitly answered in the affirmative upon questioning by the undersigned regarding whether the Veteran noticed a worsening of the hearing loss since the June 2014 VA audiology examination.  Hearing Transcript at 4.  In light of the specific assertion of worsening since the last VA examination, a VA compensation audiology examination should be obtained to assist in determining the severity of the service-connected bilateral hearing loss.  See 38 C.F.R. § 3.159 (c)(4); Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (finding a veteran is entitled to a new examination where the veteran specifically alleged the disability had increased in severity since the last examination two years earlier); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service Connection for a Skin Disability

The Veteran contends that the skin disability is due to Agent Orange exposure in service.  The Veteran has been variously assessed with dermatitis (in September 1998) and eczematous areas of the low back (in August 2008).  Specifically, in a September 1998 VA treatment record, the Veteran complained of a pruritic rash on the lower right leg for six months.  He was assessed with dermatitis of the left lower leg.  In an August 2008 VA treatment record, the Veteran complained of a rash on his back at the beltline.  He reported that it flares up from time to time and also reported that he was told in the 1990s (by a VA health provider) that "it was agent orange."  He was assessed with eczematous areas of the lower back.  

Generally, dermatitis and eczema are not on the presumptive list of diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Based on the law, a veteran cannot benefit from the herbicide nexus presumption, regardless of whether he was exposed to herbicides in-service.  When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  Therefore, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether the current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  This determination may include actual exposure to herbicides as opposed to presumed exposure.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  A medical examination or medical opinion may be deemed necessary where the record contains competent evidence of a current disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury, or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See Id; McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Here, while it is unclear whether the Veteran is currently diagnosed with a skin disability, the evidence reveals a diagnosis of dermatitis (in September 1998, outside of the appeal period), and eczematous areas of the lower back (assessed in August 2008).  He also served in the Republic of Vietnam during the Vietnam Era and was exposed during such service to herbicide agents, to include Agent Orange.  A VA examination was not conducted and there is no other medical opinion of record regarding the etiology of a skin disorder.  As such, the Board finds that a VA examination is warranted to assist in determining the etiology of any current skin disability.  McLendon, 20 Vet. App. at 79.

Service Connection for Lumbar Spine and Cervical Spine Disability

The Veteran contends that, as a result of driving trucks in service, he has had back and neck pain since service, and currently has disorders of the lumbar and cervical spine.  See December 2013 Claim.  The Board finds the Veteran's account of back and neck events as a result of truck driving in service to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).  In this regard, the DD Form 214 reveals that the Veteran's military occupational specialty was truck driver.  As such, the Board finds that events to back and neck are consistent with the Veteran's military service, and is recognized by VA.  38 U.S.C.A. § 1154(a).

In this case, the Veteran was not afforded a VA examination for lumbar spine or cervical spine disabilities.  While the record reflects that that Veteran has complained of, and has been treated for, neck and back pain, it is unclear whether the Veteran has a diagnosed back (lumbar) spine and/or neck (cervical) spine disability.  In this regard, the Veteran contends that he experiences back and neck pain now and since service.  Given the Veteran's competent contentions of back and neck pain, and the finding of back and neck injuries due to truck driving in service, the Board finds that a VA examination is warranted to assist in determining the etiology of the back and neck disorders.  McLendon at 79.

Service Connection for Bilateral Lower Extremity Peripheral Neuropathy

The Veteran contends that he has bilateral lower extremity peripheral neuropathy as secondary to the service-connected diabetes mellitus.  In this case, the Veteran was not afforded a VA examination for a neurological disability.  While the record reflects that that Veteran has complained of weakness in the lower extremities (see November 2013 VA treatment record located in Virtual VA), and numbness from knees down and the bottom of the feet feel as if on fire (see June 2014 VA treatment record located in Virtual VA), it is unclear whether the Veteran has a diagnosed bilateral lower extremity neurological disability.  Given the Veteran's competent contentions of bilateral lower extremity weakness and numbness, and given that the Veteran is service connected for diabetes mellitus, the Board finds that a VA examination is warranted to assist in determining the etiology of the bilateral lower extremity neurological disability, if any.  McLendon at 79.

Service Connection for Hypertension

The Veteran contends that he has hypertension as secondary to the service-connected diabetes mellitus.  The Veteran was afforded a VA examination for hypertension in August 2010 and July 2011.  In both examinations, the VA examiner indicated that, while the Veteran had a period of high blood pressure and was treated for hypertension in February 2008, the blood pressure medication was stopped in July 2010 due to hypotension.  The July 2011 VA examiner also noted that the Veteran had elevated blood pressure readings in April 2011 in connection with a medical procedure, which does not cause a permanent condition of hypertension; however, VA treatment records (located in Virtual VA) indicate that the Veteran has been treated for hypertension since April 2011.  Specifically, in an April 2013 VA treatment record, the Veteran was assessed with hypertension.  At that time, the prescription of Lisinopril (to treat high blood pressure) was discontinued secondary to a cough, and the Veteran was instead started on Nifedipine.

In addition, the July 2011 VA examiner opined that hypertension is not caused by, or a result of, diabetes.  The terms "caused by" and "a result of" do not encompass the question of aggravation (permanent worsening in severity beyond a normal progression).  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion).  The Court has held that it is not clear that a medical opinion stating that a claimed disorder is not "caused by" a service-connected disability but is "related to factors other than the" service-connected disability encompasses the question of aggravation under 38 C.F.R. § 3.310.  Such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (finding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).  For the above reasons, the Board finds that a remand for an addendum medical opinion is necessary to assist in determining the etiology of the hypertension.

TDIU

The Board finds that any decision with respect to the initial rating appeal for bilateral hearing loss (from April 21, 2014, forward) and service connection claims being remanded above may affect the claim for a TDIU.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issue of higher initial rating for bilateral hearing loss from April 21, 2014, forward, and service connection claims currently on appeal because a hypothetical grant of the pending initial rating and service connection claims could significantly change the adjudication of the TDIU issue because such a grant could increase the Veteran's overall combined schedular disability rating percentage, and because the Veteran contends that the combination of the claimed disabilities makes him unable to secure substantially gainful employment.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  For these reasons, consideration of entitlement to a TDIU will be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the issue of an initial rating for bilateral hearing loss in excess of 40 percent from April 21, 2014, forward, and the issues of service connection for a skin disability, a lumbar spine disability, a cervical spine disability, a bilateral lower extremity neurological disability, and hypertension, and a TDIU are REMANDED for the following actions:

1. Schedule the Veteran for a VA audiology examination to assist in determining the current severity of the service-connected bilateral hearing loss.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted. 

2. Schedule an appropriate VA examination to assist in determining the nature and etiology of any current skin disability, back disability, neck disability, and bilateral lower extremity neurological disability.  If it is possible, the examination should be scheduled during a period of flare-up of the reported skin disability manifesting in rash and blisters of the back and hips.  Following a review of all relevant evidence from the claims file, to include the electronic file on VBMS and Virtual VA, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and post-service injuries/diseases), an examination, and any necessary testing, the VA examiner is asked to offer the following opinions:

a) Does the Veteran have a current disability manifesting in skin rash and blisters, to include, but not limited to, dermatitis and eczema?

If the Veteran does not have a diagnosed skin disability, manifesting in skin rash and blisters, the VA examiner should so state.

b) If the Veteran has a current disability manifesting skin rash and blisters, to include, but not limited to, dermatitis and eczema, is it as likely as not (50 percent probability or greater) that the skin disability began during service or is etiologically related to active service, to include as due to herbicide exposure in service?

In rendering the opinion requested in paragraph 2b), the VA examiner should assume, as fact, that the Veteran was exposed to herbicides during active service.

c) Does the Veteran have a current disability manifesting in back pain?

If the Veteran does not have a diagnosed disability manifesting in back pain, the VA examiner should so state.

d) If the Veteran has a current disability manifesting in back pain, is it as likely as not (50 percent probability or greater) that the back disability began during service or is etiologically related to active service, to include as a truck driver during service?

In rendering the opinion requested in paragraph 2d), the VA examiner should assume, as fact, that the Veteran sustained injuries to the back as a truck driver during service.

e) Does the Veteran have a current disability manifesting in neck pain?

If the Veteran does not have a diagnosed disability manifesting in neck pain, the VA examiner should so state.

f) If the Veteran has a current disability manifesting in neck pain, is it as likely as not (50 percent probability or greater) that the neck disability began during service or is etiologically related to active service, to include as a truck driver during service?

In rendering the opinion requested in paragraph 2f), the VA examiner should assume, as fact, that the Veteran sustained injuries to the neck as a truck driver during service.

g) Does the Veteran have a current disability manifesting in weakness and numbness of the bilateral lower extremities, to include, but not limited to, bilateral lower extremity peripheral neuropathy?

If the Veteran does not have a diagnosed bilateral lower extremity neurological disability, manifesting in weakness and numbness of the bilateral lower extremities, the VA examiner should so state.

h) If the Veteran has a current disability manifesting in weakness and numbness of the bilateral lower extremities, is it at least as likely as not (50 percent probability or greater) that the current bilateral lower extremity neurological disability, is caused by the service-connected diabetes mellitus?

i) If not caused by the service-connected diabetes mellitus, is it at least as likely as not (50 percent probability or greater) that the bilateral lower extremity neurological disability is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected diabetes mellitus?  If the VA examiner opines that the bilateral lower extremity neurological disability is aggravated by the service-connected diabetes mellitus, he/she should indicate the degree of disability before aggravation and the current degree of disability.

3. Other than the physician assistant who conducted the August 2010 and July 2011 VA examinations for hypertension, request that a physician review the electronic file and provide an addendum medical opinion.  A physician with expertise in cardiology is preferred, but not required.  The relevant documents in the electronic file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the current hypertension is caused by the service-connected diabetes mellitus?

b) If not caused by the service-connected diabetes mellitus, is it at least as likely as not (50 percent probability or greater) that the hypertension is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected diabetes mellitus?  If the VA examiner opines that the hypertension is aggravated by the service-connected diabetes mellitus, he/she should indicate the degree of disability before aggravation and the current degree of disability.

In rendering the opinions requested in paragraphs 3a) and 3b), the VA examiner should assume, as fact, that the Veteran has a current diagnosis of hypertension.

For all of the above opinions, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

c) After completion of the above and any additional development deemed necessary, readjudicate the issue of an initial rating for bilateral hearing loss in excess of 40 percent from April 21, 2014, forward, the issues of service connection for a skin disability, a lumbar spine disability, a cervical spine disability, a bilateral lower extremity neurological disability, and hypertension, and a TDIU in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and the representative, if any, should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


